Title: To George Washington from Frederick A. Muhlenberg and Other Citizens of Pennsylvania, 17 December 1792
From: Muhlenberg, Frederick Augustus Conrad,Citizens of Pennsylvania
To: Washington, George



Reading Berks County [Pa.] Decr 17th 1792

We the Subscribers being well acquainted with John Witman junior of the Borough of Reading in the State of Pennsylvania recommend him to your Excellency as a man of Integrity whose Capacity activity and Attention to Business point him out as a fit Person to execute the Office of an Inspector of the Revenue for this District—He was formerly the Excise Officer for Berks County and is at present the Collector of the Revenue—

therein under a Deputation from the Supervisor of Pennsylvania in which Trusts having supported the Character of an independent and upright Officer We have every Reason to conclude that shoud he be honored by your Excellency’s Appointment the Revenue Law as far as is within his Reach will be ably and faithfully executed.

          
            Fredk A Muhlenberg
            Jacob Rush.
          
          
            P: Muhlenberg
            Jos. Hiester
          
          
            Thos FitzSimons
            Dan. Clymer
          
          
            Tho. Scott
            Peter Filbert
          
          
            Thos Hartley
            Gabriel Hiester
          
          
            
            Charles Shoemaker
          
          
            
            Balser Geehr
          
        
